Citation Nr: 1040420	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  04-05 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to a compensable initial rating for bilateral hearing 
loss between December 6, 2001, and April 12, 2005.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to April 1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The Veteran testified via videoconference before the undersigned 
Acting Veterans Law Judge in May 2004.  A transcript of this 
hearing has been prepared and associated with the claims file.  

This appeal was originally presented to the Board in March 2005, 
at which time it was remanded for additional development.  The 
required development has been completed and this case is 
appropriately before the Board.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

The Board observes that within a November 2007 rating decision, 
the Veteran was granted service connection, effective April 12, 
2005, for Meniere's disease.  A 60 percent initial rating was 
assigned for this disability, which is rated under Diagnostic 
Code (DC) 6205.  DC 6205 prohibits the combination of a 
compensable rating under this code with compensable ratings under 
the diagnostic criteria for hearing loss, tinnitus, or vertigo.  
38 C.F.R. § 4.87, Diagnostic Code 6205, Note.  Therefore, this 
action had the effect of subsuming the Veteran's separate rating 
for hearing loss, and the issue remaining for consideration 
before the Board is entitlement to a compensable initial rating 
for bilateral hearing loss for the period between December 6, 
2001, and April 12, 2005, as noted on the front page of this 
decision.  

The Board next observes that the issues of entitlement to 
increased initial ratings for bilateral tinnitus and for a right 
perforated tympanic membrane were also included within the 
Board's March 2005 remand.  However, in an October 2009 written 
statement, the Veteran withdrew those issues from appellate 
consideration, and they are thus no longer before the Board.  See 
38 C.F.R. § 20.204 (2010).  


FINDING OF FACT

Between December 6, 2001, and April 12, 2005, the Veteran has 
demonstrated no worse than Level I hearing in the right ear and 
Level I hearing in the left ear.


CONCLUSION OF LAW

The criteria for a compensable initial rating between December 6, 
2001, and April 12, 2005, for bilateral hearing loss have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.3, 4.7, 4.85, 4.86 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).  For the reasons to be discussed 
below, the Board finds that VA has satisfied its duties to the 
appellant under the VCAA.  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim (1) 
veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; and 
(5) effective date of benefits where a claim is granted.  Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the 
development of his claim, has notified him of the information and 
evidence necessary to substantiate the claims, and has fully 
disclosed VA's duties to assist him.  In December 2002, January 
2003, June 2003, July 2003, March 2005, July 2005, March 2006, 
September 2006, and December 2009 letters, the Veteran was 
notified of the information and evidence needed to substantiate 
and complete the claims on appeal.  Additionally, the September 
2006 letter provided him with the general criteria for the 
assignment of an effective date and initial rating.  Id.  
Furthermore, as a claim for an increased initial rating is a 
downstream issue from that of service connection, he bears the 
burden of demonstrating prejudice resulting from defective VCAA 
notice.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) (holding 
that "where a claim has been substantiated after the enactment 
of the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream issues").  

The Board next notes that, in the present case, initial notice 
was issued prior to the March 2003 adverse determination on 
appeal; thus, no timing issue exists with regard to the notice 
provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  However, that case was overruled by the U.S. Court of 
Appeals for the Federal Circuit, and is no longer binding on the 
Board.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It appears 
that all known and available records relevant to the issues on 
appeal have been obtained and are associated with the Veteran's 
claims files.  The RO has obtained the Veteran's service 
treatment records, as well as VA and non-VA medical records.  
Pertinent medical records have also been obtained from the Social 
Security Administration.  See Baker v. West, 11 Vet. App. 163, 
169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992).  He has also been afforded VA medical examination on 
several occasions, most recently in June 2003.  The Board notes 
that the VA examination report contains sufficiently specific 
clinical findings and informed discussion of the pertinent 
history and clinical features of the disability on appeal and is 
adequate for purposes of this appeal.  In May 2004, the Veteran 
was afforded the opportunity to testify before the undersigned 
Veterans Law Judge.  The Board is not aware, and the Veteran has 
not suggested the existence of, any additional pertinent evidence 
not yet received.  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by any failure of VA in its duties to notify and 
assist him, and that any such violations could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or timing 
of VA's notices or other development.  See Shinseki v. Sanders, 
129 U.S. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and clarifying 
that the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the agency's 
determination).  Thus, adjudication of his claim at this time is 
warranted.  

The Veteran seeks a compensable initial rating for his bilateral 
hearing loss.  Disability evaluations are based upon the average 
impairment of earning capacity as contemplated by the schedule 
for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2009).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (West 2002).  
However, when the assignment of initial ratings is under 
consideration, the level of disability in all periods since the 
effective date of the grant of service connection must be taken 
into account.  Fenderson v. West, 12 Vet. App. 119 (1998).  In 
cases in which a reasonable doubt arises as to the appropriate 
degree of disability to be assigned, such doubt shall be resolved 
in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7. 

Evaluations of defective hearing range from noncompensable to 100 
percent based on the organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured by 
puretone audiometry tests in the frequencies of 1000, 2000, 3000, 
and 4000 cycles per second.  To evaluate the degree of disability 
from bilateral service-connected defective hearing, the 
provisions of 38 C.F.R. § 4.85 establish eleven auditory acuity 
levels from Level I for essentially normal acuity to Level XI for 
profound deafness.  Tables VI and VII as set forth in 38 C.F.R. 
§ 4.85 are used to calculate the rating to be assigned.  "[T]he 
assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Private audiological evaluations have been submitted by the 
Veteran.  However, insomuch as most of these evaluations consist 
only of audiometric graphs, this evidence may not be considered, 
as the Board is not competent to interpret graphical 
representations of audiometric data.  Kelly v. Brown, 7 Vet. App. 
471, 474 (1995).  In addition, a private November 2005 
audiometric examination did not include the puretone thresholds 
for all frequencies as required by 38 C.F.R. § 4.85.  
Nevertheless, adjudication of this claim at this time is 
warranted, as the Veteran was afforded several VA medical 
examinations during the pendency of this claim.  

On a VA authorized audiological evaluation in March 2003, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
30
60
65
LEFT
20
20
45
45
60

The average pure tone threshold was 48dBs in the right ear and 
43dBs in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 96 
percent in the left ear.  

On a VA authorized audiological evaluation in June 2003, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
30
60
60
LEFT
20
30
45
45
60

The average pure tone threshold was 46dBs in the right ear and 
45dBs in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 94 
percent in the left ear.  

On private audiological evaluation in June 2003, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
30
55
60
LEFT
35
35
55
50
60

The average pure tone threshold was 45dBs in the right ear and 
50dBs in the left ear.  Speech audiometry testing was conducted, 
but did not use the Maryland CNC testing standard.  

In a May 2004 video hearing before the undersigned Acting 
Veterans Law Judge, the Veteran stated he first sustained hearing 
loss following a weapons firing exercise during military service.  
Currently, despite wearing bilateral hearing aids, he experienced 
difficulty engaging in conversation, talking on the phone, and 
other common tasks.  

Table VI, "Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination," is used 
to determine a Roman numeral designation (I through XI) for 
hearing impairment based on a combination of the percent of 
speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone threshold average intersect. 
38 C.F.R. § 4.85 (b).  The Board notes that the audio thresholds 
for these examinations do not meet the exceptional pattern of 
hearing impairment under 38 C.F.R. § 4.86.  Therefore, the 
Veteran's audio threshold and speech recognition scores will be 
applied to Table VI and not Table VIA.

Applying the values of the March and June 2003 examinations to 
the rating criteria results in a numeric designation of Level I 
in the right ear and Level I in the left ear on both occasions.  
See 38 C.F.R. § 4.85, Table VI.  As the June 2003 private 
examination report does not contain speech audiometry testing 
under the Maryland CNC standard, those results are not suitable 
for VA disability evaluation purposes.  Application of the levels 
of hearing impairment as shown in each examination to Table VII 
at 38 C.F.R. § 4.85 produces a noncompensable rating, which has 
already been awarded by the RO; thus, the Board finds a 
compensable initial rating on a schedular basis for bilateral 
hearing loss is not warranted between December 6, 2001, and April 
12, 2005.  As noted in the introduction, the Veteran's disability 
rating for bilateral hearing loss was subsumed into a 60 percent 
evaluation for Meniere's disease, under DC 6205, effective April 
12, 2005.  Furthermore, the evidence of record does not suggest 
continuation of separate evaluations after that date for hearing 
loss, tinnitus, and vertigo would result in a higher combined 
rating than the 60 percent already assigned under DC 6205 for the 
Veteran's Meniere's disease.  

In Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the 
Court held that, relevant to VA audiological examinations, in 
addition to dictating objective test results, a VA audiologist 
must fully describe the functional effects caused by a hearing 
disability in his or her final report.  The Court's rationale in 
requiring an examiner to consider the functional effects of a 
Veteran's hearing loss disability involves the potential 
application of 38 C.F.R. § 3.321(b) in considering whether 
referral for an extra-schedular rating is warranted.  
Specifically, the Court noted that: 
"[U]nlike the rating schedule for hearing loss, § 
3.321(b) does not rely exclusively on objective test 
results to determine whether a referral for an extra-
schedular rating is warranted.  The Secretary's 
policy [requiring VA audiologists to describe the 
effect of a hearing disability on a Veteran's 
occupational functioning and daily activities] 
facilitates such determinations by requiring VA 
audiologists to provide information in anticipation 
of its possible application."  

Id.

The June 2003 VA examination is in compliance with the holdings 
of the Martinak case.  The examiner annotated a specific history 
from the Veteran regarding the onset of his hearing loss and his 
exposure to noise trauma.  The examiner also noted the current 
effects of the Veteran's hearing loss on his occupational and 
recreational functioning, and did not indicate there existed an 
unusual functional impairment resulting from current symptoms.  

Consideration has also been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the Veteran.  See Rice v. Shinseki, 22 Vet. 
App. 447, 453-54 (2009) (claim for an increased rating includes 
consideration of whether a total disability rating by reason of 
individual unemployability is warranted under the provisions of 
38 C.F.R. § 4.16).  Disability evaluations are determined by the 
application of a schedule of ratings which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2009).  To accord justice in an exceptional 
case where the schedular standards are found to be inadequate, 
the RO is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with the 
average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) 
(2009).  

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit 
appropriately with the criteria found in the relevant Diagnostic 
Codes for the disability at issue.  The Board observes the 
Veteran has not required hospitalization for his service-
connected hearing loss during the pendency of this appeal.  
Additionally, no examiner has stated the Veteran's service-
connected disability alone is the cause of any marked 
interference with employment.  In short, the rating criteria 
contemplate not only his symptoms but the severity of his 
disability.  The Board does not find that the schedular criteria 
have been inadequate for rating the manifestations of the 
service-connected disability.  See 38 U.S.C.A. § 1155 (Disability 
evaluations are determined by the application of a schedule of 
ratings which is based on average impairment of earning 
capacity).  For these reasons, referral for extraschedular 
consideration is not warranted.  

In conclusion, the evidence of record supports a noncompensable 
initial rating for the Veteran's bilateral hearing loss 
throughout the appeals period.  As a preponderance of the 
evidence is against the award of a compensable initial rating, 
the benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to a compensable initial rating for bilateral hearing 
loss for the period between December 6, 2001, and April 12, 2005, 
is denied.  




____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


